Citation Nr: 0202791	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  95-09 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  

The Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) denied the veteran's claims for 
service connection for five disabilities, including 
hypertension, in July 1994.  The veteran appealed to the 
Board of Veterans' Appeals (the Board).  In December 1997, 
the Board rendered final decisions on three of the original 
five claims; the Board remanded the veteran's claim of 
entitlement to service connection for hypertension, as well 
as a claim of entitlement to service connection for tinnitus, 
to the RO for additional development.  

In February 2000, the RO granted service connection for 
tinnitus.  That issue has accordingly been resolved and will 
be addressed no further by the Board.  

In July 2000, the RO issued a Supplemental Statement of the 
Case which determined that the veteran's claim of entitlement 
to service connection for hypertension was not well grounded.  
The veteran's claims folder was thereupon returned to the 
Board.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].   The VCAA rendered obsolete 
the well groundedness standard which had been relied upon by 
the RO in deciding the veteran's claim.  As a consequence, in 
April 2001, the Board remanded to the RO the issue of 
entitlement to service connection for hypertension for 
readjudication under the VCAA.  

In October 2001, the RO provided the veteran with detailed 
information regarding the impact of the VCAA on his claim and 
what specific information was required to support the claim.  
In December 2001, the RO issued a Supplemental Statement of 
the Case regarding additional action taken on his claim in 
light of the VCAA.  After the representative made written 
arguments in January 2002, the veteran's VA claims folder was 
again returned to the Board for further action.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran currently has hypertension.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension.  In the interest of clarity, the Board will 
review the applicable law and regulations, briefly describe 
the factual background of this case, and then proceed to 
analyze the claim and render a decision.  

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).    

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

The Board notes that Diagnostic Code 7101 [hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension)] of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2001), provides in Note 1 that 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).  See also a discussion of this subject by 
the United States Court of Appeals for Veterans Claims (the 
Court) in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Service connection may be established where the 
evidence shows a disability.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  In the absence of a diagnosed 
disability, service connection cannot be granted.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

The service medical records reflect that there were a number 
of elevated blood pressure readings during service.  These 
elevated readings were all made during visits for illness.  
There was no diagnosis of hypertension during service.  

On VA examination in April 1994, the veteran stated that he 
was told that he had "borderline" hypertension on several 
occasions while on active duty.  However, follow-up 
examinations consistently showed blood pressure to be normal.  
Reportedly, on one occasion during service he was unable to 
donate blood because his blood pressure was too high.  The 
veteran stated that he had never had a work-up for 
hypertension and he had not taken medications for high blood 
pressure.  

Blood pressure readings during the April 1994 examination 
were 116/84, 130/90 and 120/90.  The examiner's assessment 
was that the veteran has blood pressure which fluctuates and 
that he was at risk for developing sustained hypertension in 
the future.  Weight loss and future blood pressure checks on 
a regular basis were recommended.  

The Board remanded this issue to the RO in December 1997, 
requesting a special cardiovascular examination.  The 
examiner was requested to review the veteran's claims folder 
and furnish an opinion concerning whether the veteran had 
hypertension and, if so, whether it such hypertension was 
related to the elevated blood pressure readings during 
service.  

On VA examination on July 20, 1998, it was noted that the 
veteran had weighed 210 pounds until 1993 when he took a 
sedentary job and that he weighed 240 pounds since then.  On 
examination he weighed 246 pounds.  Blood pressure readings 
were 155/95, 141/103, 134/97, and 127/91.  There was a 
diagnosis of hypertension.  There was no mention that the 
claims folder was reviewed and no opinion was expressed in 
response to the Board's specific request.  

In March 1999, the VA examiner who conducted the veteran's 
cardiovascular examination in 1998 was asked to review the 
claims folder and respond to the question posed by the Board 
concerning whether the veteran has hypertension related to 
the elevated blood pressure readings during service.  The 
examiner responded that the claims file had been reviewed.  
The examiner indicated that review of the file disclosed that 
the veteran had multiple blood pressure readings taken during 
military service from 1988 to 1992 and that there was no 
evidence of sustained blood pressure elevation.  The examiner 
further stated that there were episodes of brief blood 
pressure elevation: 146/100 in February 1992; 132/96 in May 
1991; and 132/104 in July 1989.  These elevated readings were 
all made during visits for illness and medical care.  Other 
blood pressures were taken in which the veteran's blood 
pressure ranged from 104 to 142 systolic and
68 to 88 diastolic.  The examiner listed the specific blood 
pressure readings to support this comment.  The examiner 
concluded that the veteran has had no sustained blood 
pressure elevations and had only intermittent isolated blood 
pressure elevations that were not been consistent, with nor 
leading to a diagnosis of, hypertension during his military 
service.  The examiner further indicated that there was no 
evidence of sustained hypertension on the examination the 
previous summer.  

In March 2000, the veteran forwarded blood pressure readings 
which he indicated were made in July 1998 at a VA facility.  
The form does not reflect the year, but shows that on July 21 
readings of 128/86, 153/94, and 149/98 were made, and that on 
July 28 the blood pressure readings were 135/92 and 144/96.  


In February 2002, the veteran submitted a log of blood 
pressure readings made between June 2000 and March 2001.  The 
log reflects a systolic reading approaching 155 on one 
occasion, but approximately 125 or below most of the time and 
as low as 100 one time.  Similarly, three diastolic readings 
of over 90 were noted, but there were also recorded three 
diastolic readings of 80 and on one occasion a diastolic 
pressure of 68 was recorded.  

Analysis

Initial matter-duty to notify/assist

As noted in the Introduction, the VCAA became effective on 
November 9, 2000.  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  


The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions over the years.  The Board 
remanded this case in April 2001 for the specific purpose of 
compliance with the VCAA.  The veteran received a letter from 
the RO in October 2001 which contained a detailed explanation 
of the provisions of the VCAA.   In December 2001, the RO 
issued a Supplemental Statement of the Case which 
readjudicated the veteran's claim under the provisions of the 
VCAA.  The Board concludes, based on this procedural history, 
that the provisions of the VCAA pertaining to notification of 
the veteran have been specifically and fully complied with.  

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  On the basis of 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

As noted above, the Board remanded this case in December 1997 
so that the veteran could be accorded a VA examination.  The 
requested examination was conducted in July 1998, followed by 
additional commentary by the examining physician in March 
1999.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Discussion

The issue before the Board is whether the veteran is entitled 
to service connection for hypertension.  The question which 
is crucial to this case is whether the veteran in fact has 
hypertension.  As noted above, service connection may not be 
granted unless a current disability exists.  See, e.g., 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).    

The Board wishes to again make it clear that "hypertension", 
for the purposes 
of VA adjudication, means a chronic condition; isolated high 
blood pressure readings do not constitute hypertension.  See 
38 C.F.R. § 4.104 (2001); see also Rabideau v. Derwinski, 2  
Vet. App. 141, 143 (1992). 

The veteran's service and post service medical records 
include a number of elevated blood pressure readings.  The 
weight of the evidence, however, does not indicate that 
hypertension is present.  Although there is one diagnosis of 
hypertension of record, in July 1998, the examiner clarified 
this in March 1999.  At that time, the examiner described the 
veteran as having no more than intermittent isolated blood 
pressure elevations that have not been consistent with nor 
indicative of a diagnosis of hypertension during his military 
service, nor of hypertension at any time after service.  

There is no competent medical evidence which supports the 
veteran's contention that he has hypertension which had its 
inception during his military service.  It is now well-
established that as a lay person without medical training the 
veteran is not competent to provide probative evidence on 
medical matters such as diagnosis and etiology. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Although the Board has taken into consideration the blood 
pressure readings which the veteran submitted in March 2000 
(ranging from 128/86 to 149/98), the Board rejects the 
veteran's lay statement that such is indicative of "sustained 
high blood pressure."   Rather, the Board relies on the 
medical opinions dated in April 1994 and in March 1999, which 
are both to the effect that the veteran's blood pressure 
fluctuates and that he does not have hypertension. 

Similarly, the most recent evidence submitted by the veteran 
in February 2002 shows that there is still fluctuation in the 
veteran's blood pressure readings, including readings of 
125/68 in January 2001 and 152/100 in March 2001.  This 
newest evidence is consistent with the other evidence of 
record in that it continues to demonstrate a pattern of 
isolated high blood pressure, but no sustained high blood 
pressure.  The evidence in its totality remains against a 
conclusion that the veteran has hypertension which may be the 
basis for a grant of service connection.  

The Board observes in passing that not only is there no 
evidence of hypertension during service, there is no evidence 
of hypertension within the one year presumptive period after 
service.  Indeed, the April 1994 medical report, which was 
over one year after the veteran left the service in July 
1992, clearly indicated that hypertension did not exist.  
Accordingly, it is clear that service connection may not be 
granted on a presumptive basis.

In short, the credible and probative evidence of record 
reflects that the veteran does not have hypertension.  
Inasmuch as the objective evidence does not reflect that the 
claimed disability currently exists, service connection may 
not be granted.  See, e.g., Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

In summary, for the reasons and bases expressed by the Board 
above, the Board has concluded that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to service connection for hypertension is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

